NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 30 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RAYMOND MARTIN,                                  No.   14-17270

              Petitioner-Appellant,              D.C. No.
                                                 2:11-cv-00870-JAM-GGH
 v.

KATHLEEN ALLISON, Warden,                        MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                          Submitted November 17, 2016**
                             San Francisco, California

Before: MELLOY,*** CLIFTON, and WATFORD, Circuit Judges.

      1. In its decision rejecting Raymond Martin’s arguments on direct appeal,

the California Court of Appeal did not explicitly address Martin’s claim that the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael J. Melloy, United States Circuit Judge for the
U.S. Court of Appeals for the Eighth Circuit, sitting by designation.
                                                                           Page 2 of 3
prosecution violated the rule established in Napue v. Illinois, 360 U.S. 264 (1959).

We need not decide whether we are required to presume that the Court of Appeal

adjudicated the Napue claim on the merits, see Johnson v. Williams, 133 S. Ct.
1088, 1091–92 (2013), for even under de novo review Martin is not entitled to

relief.

          In support of his Napue claim, Martin alleges that the prosecution knowingly

introduced false testimony that Martin directed Vincent Gregory (Martin’s co-

defendant) to shoot the victim during the robbery and burglary. But under

California’s felony-murder rule, the jury did not have to find that Martin directed

Gregory to shoot the victim. See People v. Chism, 58 Cal. 4th 1266, 1332 (2014).

Rather, the jury was permitted to find Martin guilty of murder under the felony-

murder rule if it found that someone else killed the victim while Martin was

engaged in committing a robbery or burglary, and that there was a logical

connection between the act causing the victim’s death and the robbery or burglary.

See People v. Cavitt, 33 Cal. 4th 187, 203 (2004). The jury found that to be the

case, and there was ample evidence supporting that finding. For example,

evidence placed Martin in the same vehicle with Gregory and Stanley Mason (his

other co-defendant) just before the robbery and burglary, and evidence also placed

Martin in the victim’s room when the victim was shot. Gloves found in the course
                                                                          Page 3 of 3
of the investigation contained Martin’s DNA, further corroborating his

involvement in the robbery and burglary. Given the ample evidence supporting

Martin’s conviction under the felony-murder rule, there is no reasonable likelihood

that the allegedly false statement affected the jury’s verdict. See Napue, 360 U.S.

at 271.

      2. We decline to consider Martin’s uncertified issue alleging a violation of

the rule established in Sheppard v. Maxwell, 384 U.S. 333 (1966).

      AFFIRMED.